Opinion by
Oliver, C. J.
The record disclosed that the involved items together with certain glassware were contained in case 91 appearing on the invoice herein. This particular case was not designated for examination and the appraiser advisorily classified all the merchandise therein as illuminating articles in chief value of glass, whereas the case contained certain items of furniture. On the record presented it was held that the items described as cabinets in case 91 are properly dutiable as claimed. The protest was sustained to this extent.